DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on December 9, 2022 for the patent application 17/020,632 originally filed on September 14, 2020. Claims 2, 8 and 20 are amended. Claims 1, 3 and 18 are cancelled. Claims 2, 4-17 and 19-23 are pending. The first office action of May 4, 2020 and second office action of September 21, 2022 are fully incorporated by reference into this Non-Final Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6 and 35 of U.S. Patent No. 10,788,290 to Gallery, et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 2 and 20 of the instant application are disclosed in claims 1, 5, 6 and 35 of U.S. Patent No. 10,788,290. 
Instant application
US 10,788,290 to Gallery, et al.
2. A system, comprising: 
a) a controller, comprising: 
i) one or more position sensors wherein said one or more position sensors convey a position of said controller relative to a user in 3-dimensional space; and
ii) a base having a shape of a firearm and a target acquisition device;
b) a viewer comprising at least one visual interface; and 
c) a processor connected to said controller and viewer, and software operatively connected to said processor comprising instructions that when executed by said processor cause said processor to display: 
i) a target;
ii) a simulated landscape through which a simulated shot travels to reach said target; and 
iii) a simulated projectile flight path projected onto said simulated landscape between a position of a shooter and said target on said at least one visual interface;
wherein said projectile flight path is modified to display the influence of individual variables alone and in combination on said projectile flight path.

20. A system, comprising: 
a) a controller, comprising: 
i) one or more position sensors wherein said one or more position sensors convey a position of said controller relative to a user in 3-dimensional space; 
ii a base having a shape of a firearm;
b) a viewer comprising at least one visual interface; 
c) a processor connected to said controller and viewer, and software operatively connected to said processor comprising instructions that when executed by said processor cause said processor to execute a shooting simulation application wherein said shooting simulation application calculates a simulated projectile flight path
wherein said projectile flight path is modified to display the influence of individual variables alone and in combination on said projectile flight path;

d) a non-transitory computer readable media comprising said instructions that when executed by said processor cause a computer to execute said shooting simulation application transmitted to said viewer; and 

e) a user interface that supports a user's selection of shooting conditions, views, and options, wherein said user interface comprises prompts for a user to design a training session comprising a number of targets desired, minimum and maximum ranges to targets desired, and minimum and maximum wind speeds desired.
1. A system, comprising: 
a) a controller, comprising: 
i) a base having a shape of a firearm and a target acquisition device; and 
ii) position sensors; 
b) a viewer comprising at least one visual interface; 
c) a processor and software operatively connected to said processor comprising instructions that when executed by said processor cause said processor to execute a shooting simulation application wherein said shooting simulation application calculates at least one ballistic solution to a simulated shot by said controller and graphically displays said ballistic solution on said visual interface, displaying: 
a) a target; 
b) a simulated landscape through which the simulated shot travels to reach the target; and 
c) a simulated projectile flight path projected onto the simulated landscape between a position of a shooter and the target.

5. The system of claim 1, wherein said system further comprises a non-transitory computer readable media comprising said instructions that when executed by said processor cause a computer to execute said shooting simulation application transmitted to said viewer.


6. The system of claim 5, further comprising a user interface that supports a user's selection of shooting conditions, views, and options.

35. The system of claim 6, wherein said user interface comprises prompts for a user to design a training session comprising the number of targets desired, the minimum and maximum ranges to targets desired, the minimum and maximum ranges to targets desired, and the minimum and maximum wind speeds desired.


In view of the table above, it is clear that most of the elements of claims 2 and 20 are to be found in claim 1, 5, 6 and 35 of the patent to Gallery, et al.

While the limitations of are not identical limitations it remains clear that they are claiming the same structural component performing the same functions. It is the position of the office that these are two different ways to describe the same thing. Otherwise, the difference between claims 2 and 20 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claims 2 and 20 of the application.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 2 and 20 of the application is anticipated by claim 1 of the patent, it is not patentably distinct.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-17 and 19-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 2 and 20 are directed to “a system” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea “simulation shooting,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
Per claim 2: “to display i) a target; ii) a simulated landscape through which a simulated shot travels to reach said target; and iii) a simulated projectile flight path projected onto said simulated landscape between a position of a shooter and said target wherein said projectile flight path is modified to display the influence of individual variables alone and in combination on said projectile flight path.”
Per claim 20: “to  execute a shooting simulation application wherein said shooting simulation application calculates a simulated projectile flight path wherein said projectile flight path is modified to display the influence of individual variables alone and in combination on said projectile flight path;
to execute said shooting simulation application transmitted to said viewer; and 
supports a user's selection of shooting conditions, views, and options, wherein said user interface comprises prompts for a user to design a training session comprising a number of targets desired, minimum and maximum ranges to targets desired, and minimum and maximum wind speeds desired.”
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a controller,” “one or more position sensors,” “a viewer,” “at least one visual interface,” “a processor,” “software,” “a non-transitory computer readable media,” and “a computer,” are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to a particular technological environment or field of use. In other words the claimed “simulation shooting,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a controller,” “one or more position sensors,” “a viewer,” “at least one visual interface,” “a processor,” “software,” “a non-transitory computer readable media,” and “a computer,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a controller,” “one or more position sensors,” “a viewer,” “at least one visual interface,” “a processor,” “software,” “a non-transitory computer readable media,” and “a computer,” as described within paras. [0020]-[0032]. Specifically, para. [0023] of the Applicant’s written description as originally filed provides the following: “In particular, provided herein are systems and methods for shooting simulation comprising a controller, a viewer, and a computer.” As such, the Applicant’s own specification discloses ubiquitous standard equipment within modern computer technology and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 3-17, 19 and 21-23 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 3-17, 19 and 21-23 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 2 or 20. Therefore, claims 2-17 and 19-23 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on December 9, 2022 related to claims 2, 4-17 and 19-23 are fully considered, but are not persuasive. 

1. Objections to claims 20-23 
The Applicant respectfully argues “Applicant has amended claim 20a)i) to delete a colon and to add a semicolon. In view of the above, Applicant respectfully requests that the Office's objections be withdrawn.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the objections to claims 20-23 are withdrawn.   

2. Double patenting
The Applicant respectfully argues “In the Office action of May 4, 2022, the Office has rejected claims 2 and 20 on the ground of non-statutory double patenting as allegedly being unpatentable over claims 1, 5, 6 and 25 of U.S. Patent No. 10,788,290. Upon notice of allowable claims, Applicant will consider filing a Terminal Disclaimer.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the double patenting rejection will not be withdrawn until a terminal of disclaimer has been filed and accepted.   



3. Claims 2-17 and 19-23 under 35 U.S.C. 101 as allegedly being ineligible subject matter 
The Applicant respectfully argues “Applicant notes that amended claims 2 and 20, as a whole, are not directed to an abstract idea or pre-solution activities without a practical application (Step 2A). In turn, the Office provides no evidence of fact or law that claims 2 and 20 recite routine concepts without significantly more (Step 2B). In view of the above, Applicant respectfully requests that the Office's rejections be withdrawn.”
The Examiner respectfully disagrees. The Applicants abstract idea of “simulation shooting” by merely claiming a controller, a viewer and a processor fails to provide a practical application, nor provides anything “significantly more.” The Examiner previously suggested amending independent claims 2 and 20 to include claimed limitations found in claims 3, 21 and 22 to overcome the rejection. The Applicant only amended claims 2 and 20 to include limitations found in claim 3. Again, the Examiner respectfully suggest amending the Independent claims 2 and 20 to include “wherein said one or more positions sensors is worn by a user in a glove, wherein said one or more positions sensors worn by said user in said glove monitor hand position and finger movement” and “wherein said one or more position sensors worn by said user in said glove provide tactile, vibratory, gyroscopic resistance, and firearm recoil feedback” to provide a practical application and something “significantly more.” These amendments will overcome the current subject-matter eligibility rejection under 35 U.S.C. §101. Therefore, the rejection of claims 2, 4-17 and 19-23 are not withdrawn.

4. Claim 8
The Applicant respectfully argues “claim 8 is amended to support antecedent basis.”
The Examiner respectfully agrees. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715